Citation Nr: 1756502	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, diagnosed as major depressive disorder and panic disorder with agoraphobia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1984 to August 1984 and April 2005 to October 2005.  The Veteran also served in the Army National Guard with additional periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.   The Veteran presented sworn testimony at a hearing before the undersigned in April 2017.  


FINDING OF FACT

The Veteran's psychiatric disability, diagnosed as major depressive disorder and panic disorder with agoraphobia, had its onset during a period of ACDUTRA.  


CONCLUSION OF LAW

The criteria to establish service connection for major depressive disorder and panic disorder with agoraphobia have been met.  38 U.S.C. §§ 101(21)-(24), 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.7(m), 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder that he contends had its onset during a period of ACDUTRA.  

The Board finds that service connection for major depressive disorder and panic disorder with agoraphobia is warranted.  Service connection may be granted for a disability or injury incurred in or aggravated by "active military service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The term "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  For members of a state Army National Guard, ACDUTRA includes any period of service in which the National Guardsman has been ordered into Federal service by the President of the United States, or performed full-time duty under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C. §§ 101(22)(C); see also Allen v. Nicholson, 21 Vet. App. 54, 56-58 (2007).  The Board notes that only service department records can establish if and when a person was serving on active duty or ACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

In this case, all of the elements of service connection for major depressive disorder and panic disorder with agoraphobia are met because the competent and credible lay and medical evidence of record establish that these disabilities had their onset during the Veteran's period of ACDUTRA and as a result of his service.  During the appeal period the Veteran has been diagnosed with major depressive disorder and panic disorder with agoraphobia.  See November 2012 Evaluation of Dr. S.B.C., Psychologist; see also February 2014 Opinion of Dr. M.R.R., Clinical Psychologist.  Both Dr. S.B.C. and Dr. M.R.R. opined that the onset of the Veteran's major depressive disorder and panic disorder with agoraphobia was during the time he was a trainer or instructor between 2008 and 2009.  Based on a review of the Veteran's medical history and a diagnostic interview, Dr. S.B.C. determined that a "threshold" or "turning" event for the Veteran was when a student accidently fired a live round in a class that he was teaching.  The Veteran reported that the incident "freaked [him] out" and he saw it as a wake-up call.  Dr. S.B.C. noted that the Veteran developed severe anxiety symptoms after that incident while still serving as an instructor, and that he also developed other psychosomatic type complaints including severe headaches every morning when he had to go to work.  His body would ache all over and his hands would hurt, and he decided that he "just couldn't do it anymore," prompting his separation from National Guard service.  Dr. M.R.R. concurred with Dr. S.B.C.'s diagnoses and opinion concerning the onset of the Veteran's disorders, noting the relevant time period in which the Veteran suffered from various military induced stressors was in 2008-2009.  Dr. M.R.R. opined that the Veteran's mental health disorders are more likely than not caused by his time in the National Guard.  The Board finds these medical opinions to be highly probative because they both contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Finally, the Veteran's orders dated October 1, 2008 show that he was ordered to active duty for special work for the period October 1, 2008 through March 31, 2009 pursuant to 32 U.S.C. § 502(f).  As noted above, ACDUTRA includes service by a member of a state Army National Guard performing full-time duty under the provisions of 32 U.S.C. § 502.  Thus, because the Veteran's psychiatric disability was incurred in the line of duty during a period of ACDUTRA, service connection for major depressive disorder and panic disorder with agoraphobia is warranted.


ORDER

Service connection for major depressive disorder and panic disorder with agoraphobia is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


